Van Brunt, P. J.,
{concurring.) I am of the opinion that upon the second trial there was no evidence sufficient to justify a finding that the elevator upon which the accident happened was used with the assent of the defendant or her superintendent. In this respect the case now is materially different ■from what it was upon the first trial, and, even if the evidence has been ■changed to meet the exigencies of the case, this court, upon appeal, cannot import evidence into the case which does not appear upon the record. I therefore concur with Mr. Justice Barrett.